Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143791(21)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 143791
                                                                    COA: 305101
                                                                    Kalamazoo CC: 2000-000617-FC
  JIMMIE LEE JONES, Jr.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 30,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2012                      _________________________________________
         h0319                                                                 Clerk